AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of October, 2007, to the Transfer Agent Servicing Agreement, dated as of June 22, 2006, as amended, (the "Agreement"), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Robeco Municipal Shares Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend said Agreement; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit R is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANCORP FUND SERVICES, LLC PORTFOLIOS By: /s/ Robert M. Slotky By: /s/ Michael R. McVoy Name:Robert M. Slotky Name: Michael R. McVoy Title:President Title: Executive Vice President 1
